     Case 3:18-cv-00137-MMD-CLB Document 39 Filed 05/05/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA

FLAVIO MORENO,             )                    3:18-CV-0137-MMD-CLB
                           )
           Plaintiff,      )                    MINUTE ORDER
                           )
     vs.                   )                    May 5, 2020
                           )
NEVADA DEPARTMENT OF       )
CORRECTIONS, et al.,       )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                LISA MANN            REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Plaintiff’s motions for a temporary restraining order and/or preliminary injunction
(ECF Nos. 7 & 8) were denied in the court’s order ECF No. 16. Therefore, plaintiff’s
motions for the court to take judicial action or supplement those motions (ECF Nos. 27,
35 & 36) are DENIED as moot.

       Also before the court is defendants’ motion for leave to file medical records under
seal in support of defendants’ motion for summary judgment. (ECF No. 30).

       “Historically, courts have recognized a general right to inspect and copy public
records and documents, including judicial records and documents.” See Kamakana v.
City and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (internal quotation
marks and citation omitted). “‘Throughout our history, the open courtroom has been a
fundamental feature of the American judicial system. Basic principles have emerged to
guide judicial discretion respecting public access to judicial proceedings. These
principles apply as well to the determination of whether to permit access to information
contained in court documents because court records often provide important,
sometimes the only, bases or explanations for a court’s decision.’” Oliner v.
Kontrabecki, 745 F.3d 1024, 1025 (9th Cir. 2014) (quoting Brown & Williamson Tobacco
Corp. v. F.T.C., 710 F.2d 1165, 1177 (6th Cir. 1983)).

       Documents that have been traditionally kept secret, including grand jury
transcripts and warrant materials in a pre-indictment investigation, come within an
      Case 3:18-cv-00137-MMD-CLB Document 39 Filed 05/05/20 Page 2 of 3



exception to the general right of public access. See Kamakana, 447 F.3d at 1178.
Otherwise, “a strong presumption in favor of access is the starting point.” Id. (internal
quotation marks and citation omitted). “The presumption of access is ‘based on the
need for federal courts, although independent—indeed, particularly because they are
independent—to have a measure of accountability and for the public to have confidence
in the administration of justice.’” Center for Auto Safety v. Chrysler Group, LLC, 809
F.3d 1092, 1096 (9th Cir. 2016), cert. denied, 137 S.Ct. 38 (Oct. 3, 2016) (quoting
United States v. Amodeo (Amodeo II), 71 F.3d 1044, 1048 (2nd Cir. 1995); Valley Broad
Co. v. U.S. Dist. Court-D. Nev., 798 F.2d 1289, 1294 (9th Cir. 1986)).

        There are two possible standards a party must address when it seeks to file a
document under seal: the compelling reasons standard or the good cause standard.
See Center for Auto Safety, 809 F.3d at 1096-97. Under the compelling reasons
standard, “a court may seal records only when it finds ‘a compelling reason and
articulate[s] the factual basis for its ruling, without relying on hypothesis or conjecture.”
Id. (quoting Kamakana, 447 F.3d at 1179). “The court must then ‘conscientiously
balance[ ] the competing interests of the public and the party who seeks to keep certain
judicial records secret.” Id. “What constitutes a ‘compelling reason’ is ‘best left to the
sound discretion of the trial court.’” Id. (quoting Nixon v. Warner Comm., Inc., 435 U.S.
589, 599 (1978)). “Examples include when a court record might be used to ‘gratify
private spite or promote public scandal,’ to circulate ‘libelous’ statements, or ‘as sources
of business information that might harm a litigant’s competitive standing.’” Id. (quoting
Nixon, 435 U.S. at 598-99).

         Center for Auto Safety described the good cause standard, on the other hand, as
the exception to public access that had been applied to “sealed materials attached to a
discovery motion unrelated to the merits of a case.” Id. (citing Phillips ex rel. Estates of
Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1213-14 (9th Cir. 2002)). “The ‘good cause
language comes from Rule 26(c)(1), which governs the issuance of protective orders in
the discovery process: ‘The court may, for good cause, issue an order to protect a party
or person from annoyance, embarrassment, oppression, or undue burden or expense.”
Id. (citing Fed. R. Civ. P. 26(c)).

       The Ninth Circuit has clarified that the key in determining which standard to apply
in assessing a motion for leave to file a document under seal is whether the documents
proposed for sealing accompany a motion that is “more than tangentially related to the
merits of a case.” Center for Auto Safety, 809 F.3d at 1101. If that is the case, the
compelling reasons standard is applied. If not, the good cause standard is applied.

       Here, defendants seek to file exhibits under seal in connection with their motion
for summary judgment (ECF No. 29) which is unquestionably “more than tangentially
related to the merits of a case.” Therefore, the compelling reasons standard applies.

       This court, and others within the Ninth Circuit, have recognized that the need to
protect medical privacy qualifies as a “compelling reason” for sealing records. See, e.g.,
San Ramon Regional Med. Ctr., Inc. v. Principal Life Ins. Co., 2011 WL89931, at *n.1
(N.D. Cal. Jan. 10, 2011); Abbey v. Hawaii Employers Mut. Ins. Co., 2010 WL4715793,
at * 1-2 (D. HI. Nov. 15, 2010); G. v. Hawaii, 2010 WL 267483, at *1-2 (D.HI. June 25,
2010); Wilkins v. Ahern, 2010 WL3755654 (N.D. Cal. Sept. 24, 2010); Lombardi v.
     Case 3:18-cv-00137-MMD-CLB Document 39 Filed 05/05/20 Page 3 of 3



TriWest Healthcare Alliance Corp., 2009 WL 1212170, at * 1 (D.Ariz. May 4, 2009). This
is because a person’s medical records contain sensitive and private information about
their health. While a plaintiff puts certain aspects of his medical condition at issue when
he files an action alleging deliberate indifference to a serious medical need under the
Eighth Amendment, that does not mean that the entirety of his medical records filed in
connection with a motion (which frequently contain records that pertain to unrelated
medical information) need be unnecessarily broadcast to the public. In other words, the
plaintiff’s interest in keeping his sensitive health information confidential outweighs the
public’s need for direct access to the medical records.

       Here, the referenced exhibits contain plaintiff’s sensitive health information,
medical history, and treatment records. Balancing the need for the public’s access to
information regarding plaintiff’s medical history, treatment, and condition against the
need to maintain the confidentiality of plaintiff’s medical records weighs in favor of
sealing these exhibits. Therefore, defendants’ motion to seal (ECF No. 30) is
GRANTED.

      IT IS SO ORDERED.

                                                DEBRA K. KEMPI, CLERK

                                         By:             /s/
                                                Deputy Clerk
